Title: George Rogers Clark to Patrick Henry, 29 April 1779
From: Clark, George Rogers
To: Henry, Patrick



Dr. Sir
Kaskaskias Illinois Apl: 29th. 1779

A few days ago I received certain intelligence of William Morris my express to you being killed near the falls of Ohio news truly disagreeable to me as I fear many of my letters will fall into the hands of the Enemy at Detroit altho some of them as I learn were found in the woods torn in pieces. I do not doubt but before the receipt of this you will he[ar] of my late success against Governor Hamilton at post St. Vincenne. That gentleman with a body of men possessed himself of that post on the 15th. of December last repaired the fortifications for a repository and in the spring means to attack this place which he made no doubt of carrying, where he was to be joined by 200 Indians from Mechetemachinoi and 500 cherokees chiccasaws and other nations. With this body he was to penetrate up the Ohio to Fort Pitt, sweaping Kentuckey on his way having light brass Cannon for the purpose, joined on his way by all the Indians that could be got to him. He made no doubt but that he could force all West Augusta. This expedition was ordered by the commander in cheif of Canada. Destruction seemed to hover over us from every quarter detached parties of the Enemy in the neighbourhood every day but afraid to attack. I ordered Majr. Bowman to evacuate the fort at the Cohas and join me immediately which he did. Having not received a scrape of a pen from you for near twelve months I could see but little probability of keeping possession of the country as my number of men was too small [to] stand a seige and my situation too remote to call for assistance. I made all the preparations I possibly could for the attack and was necessitated to set fire to some of the houses in Town to clear them out of the way, but in the height of the hurry a Spanish merchant who had been at St. Vincenne arrived and gave the following intelligence. That Mr. Hamilton had weakened himself by sending his Indians against the Frontiers and to block up the Ohio; that he had not more than eighty men in garrison three pieces of Cannon and some swivils mounted that he intended to attack this place as soon as the winter opened and made no doubt of clearing the western waters by the fall. My situation and circumstances induced me to fall on the resolution of attacking him before he could collect his   Indians again. I was sensible the resolution was as desperate as my situation but I saw no other probability of securing the country. I immediately dispatched of a small galley which I had fitted up mounting two four pounders and four swivils with a company of men and necessary stores on board with orders to force her way if possible and station herself a few miles below the Enemy suffer nothing to pass her and wait for further orders. In the mean time I marched across the country with 130 men being all I could raise after leaving this place garrisoned by the militia. The inhabitants of the country behaved exceedingly well. Numbers of young men turned out on the expedition and every other one embodied to guard the different towns. I marched the 7th of February altho so small a body it took me 16 days on the route. The inclemency of the season high waters &c. seemed to threaten the loss of the expedition. When within three leagues of the Enemy it took us five days to cross the drowned lands of the Wawbash river having to wade often upwards of two leagues to our breast in water. Had not the weather been warm we must have perished. But on the evening of the 23d we got on dry land in sight of the Enemy and at seven Oclock made the attack before they knew any thing of us. The Town immediately surrendered with joy and assisted in the seige. Th[ere] was a continual fire on both sides for eighteen hours. I had no expectation of gaining the fort until the arrival of my artillery. The moon setting about one oclock I had an intrenchment thrown up in rifle shot of their strongest battery and poured such showers of well directed balls into their post that we silenced two pieces of Cannon in 15 minutes without getting a man hurt. Governor Hamilton and myself had on the following day several conferences but did not agree until the evening when he agreed to surrender the garrison (79 in number) prisoners of war with considerable stores. I got only one man wounded not being able to lose many I made them secure themselves well. Seven badly wounded in the fort thro’ the ports. In the height of this action an Indian party that had been to war and taken two prisoners came in not knowing of us. Hearing of them I dispatched a party to give them battle in the commons and got nine of them with the two prisoners which proved to be Frenchmen. Hearing of a convoy of goods from Detroit I sent a party of 60 men in armed boats well mounted with swivils to meet them before they should receive any intelligence. They met the Convoy 40 leagues up the river and made a prize of the whole taking 40 prisoners and about £10,000 worth of goods and provisions also the mail from Canada to Governor Hamilton no news  of importance. But what crowned the general joy was the arrival of William Morris my express to you with your letters which gave general satisfaction. The Soldiery being made sensible of the gratitude of their country for their services were so much elated that they would have attempted the reduction of Detroit had I have ordered them. Having more prisoners than I knew what to do with I was necessitated to discharge a greater part of them on parole. Mr. Hamilton his principal officers and a few soldiers I have sent to Kentuckey under convoy of Capt. Williams in order to be conducted to you: After dispatching Morris with letters to you treating with the neighbouring Indians &c. I returned to this place leaving a sufficient garrison at St. Vincenne. During my absence, Capt. Robert George who now commands the company formerly Capt. Willing[’s] had returned from new Orleans which greatly added to our strength. It gave great satisfaction to the inhabitants when acquainted with the protection which was given them, the alliance with France &c. I am impatient for the arrival of Colo. Montgomery but have heard nothing of him lately. By your instructions to me I find you put no confidence in Genl. Mckintosh’s taking Detroit as you encourage me to attempt it if possible. It has been twice in power. Had I been able to raise only 500 men when I first arrived in the country, lastly when I was at St. Vincenne could I have secured my prisoners and only had 300 good men I should have attempted it and since learn there could have been no doubt of success as by some gentlemen lately from that post we are informed that the Town and country kept three days in feasting and diversions on hearing of my success against Mr. Hamilton and was so certain of my embracing the fair opportunity of possessing myself of that post that the merchants and others provided many necessaries for us on our arrival the garrison consisting of only eighty men not daring to stop their diversions. They are now completing a new fort and I fear too strong for any force I shall ever be able to raise in this country. We are proud to hear congress intends putting her forces on the frontiers under your direction. A small army from Pittsburgh conducted with spirit may easily take Detroit and put an end to the Indian war. Those Indians who are active against us are the six nations part of the Shawnese the Meamonies and about half the chesaweys Ottawas Iowaa’s and Poutawatimas nations bordering on the Lakes. Those nations who have treated with me have behaved since very well to wit, the Peankishaws Kicapoues Oreaottenaws of the Waubash river, the Kaskias, Perrians Mechigamies, Foxes, Socks, opays Illinois and poues  nations of the Mississispi and Illinois rivers. Part of the chessaways have also treated and are peaceable. I continually keep agents among them to watch their motions and keep them peaceably inclined. Many of the cherokees chiccasaws and their confederates are I fear ill disposed. It would be well if Colo. Montgomery should give them a dressing as he comes down the Tenissee. There can be no peace expected from many nations while the English are at Detroit. I strongly suspect they will turn their arms against the Illinois as they will be encouraged. I shall always be on my guard watching every opportunity to take the advantage of the Enemy and if I am ever able to muster six or seven hundred men I shall give them a shorter distance to come and fight me than at this place. There is one circumstance very distressing which is that of our money’s being discredited to all intents and purposes by the great number of traders who come here in my absence each out bidding the other giving prices unknown in this country by 500 ⅌ cent by which the people conceived it to be of no value and both French and Spaniards refused to take a farthing of it. Provision is three times the price it was two months past and to be got by no other means than my own bonds goods or force. Several merchants are now advancing considerable sums of their own property rather than the service should suffer by which I am sensible they must suffer greatly unless some method is taken to raise the credit of our coin or a fund sent to Orleans for the payment of the expences of this place which would at once reduce the price of every species of provisions money being of little service to them unless it would pass at the posts they trade at. I mentioned to you my drawing some Bills on Mr. Pollock in new Orleans. As I had no money with me he would accept the Bills but had not money to pay them off tho the sums were trifling so that we have little credit to expect from that quarter. I shall take every step I possibly can for laying up a sufficient quantity of provisions and hope you will immediately send me an express with your instructions. Public expences in this country have hitherto been very low and may still continue so if a correspondence is fixed at New Orleans for payment of expences in this country or gold and silver sent. I am glad to hear of Colo. Todds appointment. I think Government has taken the only step they could have done to make this country flourish and be of service to them. No other regulation could have suited the people. The last account I had of Colo. Rogers was his being in new Orleans with six of his men, the rest he left at the Spanish Ozack above the Natches. I shall immedeately send him some provisions as I learn  he is in great want. I doubt he will not be able to get his goods up the River except in Spanish bottoms. One Regiment would be able to clear the Mississippi and do great damage to the British interest in Florida and by properly conducting themselves might perhaps gain the affection of the people so as to raise sufficient force to give a shock to Pensacola. Our alliance with France has entirely devoted this people to our interest. I have sent several copies of the articles to Detroit and do not doubt but they will answer the desired effect. Your instructions I shall pay implicit regard to and hope to conduct myself in such a manner as to do honour to my country.
I am with the greatest respect your hbl. servant,

G R Clark


P.S. I understand there is a considerable quantity of Cannon ball at Pittsburg. We are much in want of four and six pound ball. I hope you will immediately order some down.

